DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over R1-161875 “NB-IoT – Uplink control information” (hereinafter Ericsson) in view of R1-.
Regarding claim 1, Ericsson teaches a resource scheduling method, comprising: receiving, by a terminal device, a downlink control information (DCI) indication sent by a network device (Fig. 3: DCI for UL scheduling), wherein the DCI is used to indicate a first resource (Fig. 3: DCI for UL scheduling), and the first resource is a time-frequency resource used to transmit a narrowband physical uplink shared channel (NPUSCH) format 2 transmission (Fig. 3: HARQ feedback and UL data on the NB-PUSCH), and the NPUSCH format 2 transmission is used to carry downlink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback information (Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR; p. 4, ll. 6-7: HARQ-ACK and other UCI shall be sent on a NPUSCH); and transmitting the first transmission sequence on the first resource, wherein the first transmission sequence is used to carry both the HARQ-ACK feedback information and scheduling request information (Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR). 
Ericsson does not explicitly teach determining, by the terminal device, a first transmission sequence based on the HARQ-ACK feedback information and a preset orthogonal sequence, wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence, wherein the 
However, MediaTek teaches determining, by the terminal device, a first transmission sequence based on the HARQ-ACK feedback information and a preset orthogonal sequence (Fig. 2; 2.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include determining, by the terminal device, a first transmission sequence based on the HARQ-ACK feedback information and a preset orthogonal sequence of MediaTek with Ericsson.  Doing so would allow UCI transmission (MediaTek, at 1).
Moreover, Acharya teaches wherein the first transmission sequence is a sequence of complex symbols ([0033]: details complex valued symbols), wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence (Fig. 4, 410; [0033]: details multipliers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Acharya and include wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained 
Furthermore, Ye teaches wherein the modulation symbol is determined based on the HARQ-ACK feedback information ([0113]: details two sequences in each set correspond to HARQ-ACK), wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence ([0113]: details the set of sequences may be divided into multiple sets where each set includes a pair of sequences, for example, one set with [1 1 1 1] and [1, −1, 1, −1], while the other set with [1, −1, −1, 1] and [1, 1, −1, −1]), wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively), and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Ye and include wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is 

Regarding claim 6, Ericsson teaches a resource scheduling method, comprising: sending, by a network device, a downlink control information (DCI) to a terminal device (Fig. 3: DCI for UL scheduling), wherein the DCI is used to indicate a first resource (Fig. 3: DCI for UL scheduling), and the first resource is a time-frequency resource for a narrowband physical uplink shared channel (NPUSCH) format 2 transmission (Fig. 3: HARQ feedback and UL data on the NB-PUSCH), wherein the NPUSCH format 2 transmission is used to carry downlink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback information(Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR; p. 4, ll. 6-7: HARQ-ACK and other UCI shall be sent on a NPUSCH); and receiving, by the network device on the first resource, a first transmission sequence from the terminal device, wherein the first transmission sequence is used to carry both the HARQ-ACK feedback information and scheduling request information (Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR).  
Ericsson does not explicitly teach wherein the first transmission sequence is determined by the terminal device based on the HARQ-ACK feedback information and a preset orthogonal sequence, wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence, wherein the 
However, MediaTek teaches the first transmission sequence is determined by the terminal device based on the HARQ-ACK feedback information and a preset orthogonal sequence (Fig. 2; 2.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include the first transmission sequence is determined by the terminal device based on the HARQ-ACK feedback information and a preset orthogonal sequence of MediaTek with Ericsson.  Doing so would allow UCI transmission (MediaTek, at 1).
Moreover, Acharya teaches wherein the first transmission sequence is a sequence of complex symbols ([0033]: details complex valued symbols), wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence (Fig. 4, 410; [0033]: details multipliers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Acharya and include wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained 
Furthermore, Ye teaches wherein the modulation symbol is determined based on the HARQ-ACK feedback information ([0113]: details two sequences in each set correspond to HARQ-ACK), wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence ([0113]: details the set of sequences may be divided into multiple sets where each set includes a pair of sequences, for example, one set with [1 1 1 1] and [1, −1, 1, −1], while the other set with [1, −1, −1, 1] and [1, 1, −1, −1]), wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively), and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Ye and include wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is .

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of MediaTek, Acharya and Ye, further in view of US 2010/0142475 (hereinafter Kim).
Regarding claim 5, Ericsson does not explicitly teach wherein: the first orthogonal sequence is {1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1}; or the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1}.
MediaTek teaches the first orthogonal sequence is {1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1}; or the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1} (2.1 details used orthogonal sequences). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include the the first orthogonal sequence is {1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1}; or the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1} of MediaTek with Ericsson.  Doing so would allow UCI transmission (MediaTek, at 1).

Regarding claim 9, Ericsson does not explicitly teach wherein the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1 }. 
However, MediaTek teaches the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1 } (2.1: details used orthogonal sequences).
.
	
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of US 2019/0173703 (hereinafter Gao), MediaTek, Acharya and Ye.
Regarding claim 10, Ericsson teaches a communication apparatus, comprising: receive a downlink control information (DCI) sent by a network device(Fig. 3: DCI for UL scheduling), wherein the DCI is used to indicate a first resource(Fig. 3: DCI for UL scheduling), and the first resource is a time-frequency resource used to transmit a narrowband physical uplink shared channel (NPUSCH) format 2 transmission(Fig. 3: HARQ feedback and UL data on the NB-PUSCH), and wherein the NPUSCH format 2 transmission is used to carry downlink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback information(Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR; p. 4, ll. 6-7: HARQ-ACK and other UCI shall be sent on a NPUSCH); and send the first transmission sequence on the first resource, wherein the first transmission sequence is used to carry both the HARQ-ACK feedback information and scheduling request information (Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR).

However, Gao teaches a transmitter, a processor and a receiver (FIG. 14; [0234]: details transmission module and acquisition module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Gao and include the transmitter processor and receiver of Gao with Ericsson.  Doing so would allow a scheme for transmission not provided in conventional LTE system (Gao, at paragraph [0007]).
Ericsson does not explicitly teach determine a first transmission sequence based on the HARQ-ACK feedback information and a preset orthogonal sequence, wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence, wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted.
However, MediaTek teaches determining a first transmission sequence based on the HARQ-ACK feedback information and a preset orthogonal sequence (Fig. 2; 2.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include determining a first transmission sequence based on 
Moreover, Acharya teaches wherein the first transmission sequence is a sequence of complex symbols ([0033]: details complex valued symbols), wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence (Fig. 4, 410; [0033]: details multipliers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Acharya and include wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence of Acharya with Ericsson.  Doing so would provide spectral efficiency advantages (Acharya, at [0008]).
Furthermore, Ye teaches wherein the modulation symbol is determined based on the HARQ-ACK feedback information ([0113]: details two sequences in each set correspond to HARQ-ACK), wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence ([0113]: details the set of sequences may be divided into multiple sets where each set includes a pair of sequences, for example, one set with [1 1 1 1] and [1, −1, 1, −1], while the other set with [1, −1, −1, 1] and [1, 1, −1, −1]), wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively), and wherein the second ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Ye and include wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted of Ye with Ericsson.  Doing so would provide SR in NB-IoT (Ye, at [0002]).

Regarding claim 15, Ericsson teaches a communication apparatus, comprising: send a downlink control information (DCI) to a terminal device (Fig. 3: DCI for UL scheduling), wherein the DCI is used to indicate a first resource (Fig. 3: DCI for UL scheduling), the first resource is a time-frequency resource used to transmit a narrowband physical uplink shared channel (NPUSCH) format 2 transmission (Fig. 3: HARQ feedback and UL data on the NB-PUSCH), and the NPUSCH format 2 transmission is used to carry downlink hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback information (Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR; p. 4, ll. 6-7: HARQ-ACK and other UCI shall be sent on a NPUSCH); and receive, on the first resource, a first transmission sequence transmitted by the terminal device, wherein the first transmission sequence is used to carry both the HARQ-ACK feedback information and scheduling request information (Fig. 3; p.3, ll. 3-9: the following combinations of UCIs need to be considered… 1-bit HARQ-ACK, a CQI report and 1-bit positive/negative SR).  
Ericsson does not explicitly teach a transmitter and a receiver; wherein the first transmission sequence is determined by the terminal device based on the HARQ-ACK feedback information and a preset orthogonal sequence, wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence, wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted.
However, Gao teaches a transmitter and a receiver (FIG. 14; [0234]: details transmission module and acquisition module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Gao and include the transmitter and receiver of Gao with Ericsson.  Doing so would allow a scheme for transmission not provided in conventional LTE system (Gao, at paragraph [0007]).
(Fig. 2; 2.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include the first transmission sequence is determined by the terminal device based on the HARQ-ACK feedback information and a preset orthogonal sequence of MediaTek with Ericsson.  Doing so would allow UCI transmission (MediaTek, at 1).
Moreover, Acharya teaches wherein the first transmission sequence is a sequence of complex symbols ([0033]: details complex valued symbols), wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence (Fig. 4, 410; [0033]: details multipliers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Acharya and include wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence of Acharya with Ericsson.  Doing so would provide spectral efficiency advantages (Acharya, at [0008]).
Furthermore, Ye teaches wherein the modulation symbol is determined based on the HARQ-ACK feedback information ([0113]: details two sequences in each set correspond to HARQ-ACK), wherein the preset orthogonal sequence is a first ([0113]: details the set of sequences may be divided into multiple sets where each set includes a pair of sequences, for example, one set with [1 1 1 1] and [1, −1, 1, −1], while the other set with [1, −1, −1, 1] and [1, 1, −1, −1]), wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively), and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted ([0113]: details two sequences in each set correspond to HARQ-ACK with SR and HARQ-ACK without SR, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of Ye and include wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted of Ye with Ericsson.  Doing so would provide SR in NB-IoT (Ye, at [0002]).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Gao, MediaTek, Acharya and Ye, further in view of Kim.

MediaTek teaches the first orthogonal sequence is {1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1}; or the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1} (2.1 details used orthogonal sequences). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include the first orthogonal sequence is {1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1}; or the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1} of MediaTek with Ericsson.  Doing so would allow UCI transmission (MediaTek, at 1).

Regarding claim 18, Ericsson does not explicitly teach wherein the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1 }. 
However, MediaTek teaches the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1 } (2.1: details used orthogonal sequences).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ericsson to incorporate the teachings of MediaTek and include the second orthogonal sequence is {1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1 } of MediaTek with Ericsson.  Doing so would allow UCI transmission (MediaTek, at 1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 9, 10, 14, 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASPER KWOH/Patent Examiner, Art Unit 2415